DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statements (IDS) submitted on 2-11-2020 &  4-6-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: “Electrode-Arc Sensor Air Data System For An Aircraft”.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 9 and 17, the recitation “the first electrode being substantially parallel to and spaced from the second electrodes to form a fluid gap…” is ambiguous and overly broad. With emphasis on the phrase “substantially parallel”, in the specification the applicant has not clearly pointed out any structural characteristics and / or deviation(s) that would define “substantially”. Since the applicant has not clearly distinctly defined “substantially parallel” the phrase is deemed indefinite. 

Claims 2-8, 20-26 and 18-20 are rejected due to their dependency of rejected claims 1, 9 and 17. 

Allowable Subject Matter

5.	Claims 1, 9 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 2-8, 10-16 and 18-20 would be allowable due to their dependency of rejected claims 1, 9 and 17. 

The following is a statement of reasons for the indication of allowable subject matter:  The prior art  as cited on the 4-6-2021 international search report  JP 53147759 in particular does not anticipate nor render obvious a fluid monitoring system that comprises a controller operatively connected to a voltage source and a voltage sensor, the controller configured to: command the voltage source to generate a voltage until an arc is induced and generate a time-series of voltage measurements from the voltage sensor; and determine a fluid speed and a fluid density of the fluid stream based on the time- series of voltage.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20050199408 A1 Arcing electron stream apparatus and method
CN 113009178 A  A flow velocity measuring system based on sliding electric arc
CN 111674552 A Unmanned aerial vehicle precise flow control system and method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856